Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims are directed a Core Network node collecting identifiers for CN and RAN endpoints and selecting the CN/RAN endpoint to use in a user plane session.  The list is eventually sent to a RAN endpoint in a request message associated with the user session.  The invention as a whole appears to be directed to network slice selection.  However, most of the prior art found either belongs to the applicant or does not exactly anticipate the invention as claimed.  The best reference is US20190208555 which at [0109] teaches an S1AP signaling bundle procedure but does not qualify as prior art as it is owned by the applicant. US20150065130 at [0087] teaches a HeNB GW acquiring a list of HeNBs connected to the HeNB GW through the S1 connection.  US20190045351 at [0160] teaches a list of slice IDs transmitted from CN node to eNB in S1 setup response and belongs to applicant.  US20140219248 at [0257] teaches MME select eNB from list that may be served by SGW.  US20130286821 at fig.1, [0114] teaches the MME acquiring signaling plane addresses of all corresponding SGWs according to failure information of the user plan paths between the eNB and the SGWs.  
All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior art individually and as a whole do not teach the claim limitation above. The combination of references amounts to a piecemeal analysis of the 
Claims 10; 13, 14, 15, 16, 17, 18, 19, 20 depending on claims 1, 12 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW C OH/Primary Examiner, Art Unit 2466